In a child support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Suffolk County (Dounias, J), entered July 23, 2003, as denied his objections to an order of the same court (Sherman, H.E.), entered March 27, 2003, which, after a hearing, reduced his childcare obligation only to the sum of $99.38 per week and credited him with only a $180 overpayment of childcare.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the father’s contention, the Family Court properly reduced his childcare obligation and correctly calculated an overpayment of $180. The Hearing Examiner’s determination was supported by the record (see Matter of Culton v Parker, 4 AD3d 471 [2004]).
The issues raised by the father with respect to the arrears set forth in a separate order dated May 23, 2002, are not properly before this Court, as he did not appeal from the order denying his objections to that order (see Matter of Roman v Roman, 8 AD3d 394 [2004]; Matter of Kirdahy v Scalia, 301 AD2d 525, 526 [2003]).
The father’s remaining contentions are without merit. Altman, J.P., Florio, Mastro and Fisher, JJ., concur.